Citation Nr: 0726899	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  07-18 916	)	DATE
	)
	)


THE ISSUE

Whether a May 1989 decision of the Board of Veterans' Appeals 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of entitlement to an effective date prior to June 
19, 1989, for the grant of service connection for renal cell 
carcinoma, status post right radical nephrectomy; entitlement 
to a temporary total evaluation for surgery and treatment for 
a right radical nephrectomy performed in November 1986; and 
entitlement to a separate evaluation for surgical scar, right 
radical nephrectomy are addressed in a separate Board 
decision.)


REPRESENTATION

Moving party represented by:  Gary L. Beaver, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The moving party in this case is a veteran who served on 
active duty from October 1969 to December 1971.

In a May 1989 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for right 
renal cell carcinoma due to Agent Orange exposure.  The 
moving party has moved the Board to revise this decision on 
the basis that the decision was clearly and unmistakably 
erroneous.


FINDINGS OF FACT

1.  In a May 1989 decision, the Board denied entitlement to 
service connection for renal cell carcinoma due to Agent 
Orange exposure.  

2.  The correct facts as they were known at the time of the 
May 1989, decision were before the Board, and the statutory 
or regulatory provisions extant at that time were correctly 
applied.

3.  The Board's May 1989, decision denying entitlement to 
service connection for renal cell carcinoma due to Agent 
Orange exposure does not contain an error which, had it not 
been made, would have manifestly changed the outcome of the 
claim.


CONCLUSION OF LAW

The criteria for the revision of the Board's May 1989 
decision, which denied entitlement to service connection for 
renal cell carcinoma due to Agent Orange exposure, on the 
grounds of CUE have not been met.  38 U.S.C.A. § 7111 ( West 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. 
 However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  
Accordingly, no further action is necessary for compliance 
with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except:  (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes 
the name of the veteran, the applicable VA file number, the 
date of the Board decision to which the motion relates, and 
the issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error. 
 Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

The moving party in this case asserts that the May 1989 Board 
decision should be revised.  The moving party claims that CUE 
exists because the May 1989 decision relied on federal 
regulations that were nullified by Nehmer v. U.S. Veterans' 
Admin., 712 F. Supp. 1404, 1407 (N.D. Cal. 1989).  Further, 
the moving party also claims that CUE exists because the RO 
failed to do an analysis of the veteran's kidney tissue 
samples prior to certification to the Board.  An August 1987, 
RO rating decision denied entitlement to service connection 
for right renal cell carcinoma.  The Board remanded the issue 
in March 1988.  The May 1989 Board decision affirmed the RO's 
rating decision.  Thus, such decision subsumed the August 
1987 RO determination with regard to this issue.  It has been 
held that when the Board affirms a decision of the RO, that 
decision is subsumed by the final appellate decision.  The RO 
decision that has been affirmed by the Board becomes "part 
and parcel" of the final Board decision.  See 38 C.F.R. § 
20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); 
Mykles v. Brown, 7 Vet.App. 372 (1995); Olson v. Brown, 5 
Vet.App. 430 (1993 (when a determination of the AOJ is 
affirmed by the BVA, the determination is subsumed by the 
final appellate decision); see also VAOPGCPREC 14-95.   

Pertinent evidence available to the Board at the time of its 
May 1989 decision included the following: service medical 
records; November 1986 medical records from Davis County 
Hospital, including a pathology report; publications 
submitted by the veteran concerning Agent Orange; June 1987 
and July 1987 statements from private practitioners; an April 
1988 VA examination; a September 1988 RO hearing transcript; 
an October 1988 request from the RO for tissue samples; an 
October 1988 letter forwarding tissue samples; and various 
statements from the veteran.

Service medical records are negative for any findings 
pertaining to renal cell carcinoma.  November 1986 private 
hospital records showed that the veteran underwent a right 
radical nephrectomy.  The final diagnosis was renal cell 
carcinoma, right kidney.  A June 1987 statement from one of 
the physicians who assisted on the surgery described the 
veteran's post-surgical symptoms.  A July 1987 statement 
indicated that there was no recurrence of the cancer.  The 
publications submitted by the veteran discussed the dangers 
of Agent Orange exposure.  

On remand, the veteran was afforded a VA examination in April 
1988.  The examiner diagnosed the veteran with status post 
Agent Orange exposure; renal cell carcinoma removed, right 
radical nephrectomy, 1986; and chronic diarrhea, etiology 
undetermined.  

In his statements and at the September 1988 RO hearing, the 
veteran asserted that his kidney cancer was due to his 
exposure to Agent Orange.  The veteran requested that tissue 
slides be obtained so that they may be reviewed.  The hearing 
officer indicated that he would request such slides, which 
was done in a September 1988 letter to Davis County Hospital.  
The slides were sent to the VA in October 1988.  

In its May 1989 decision, the Board stated that the 
regulations only allowed for the presumption of service 
connection for chloracne as due to Agent Orange exposure 
under 38 C.F.R. § 3.11a(d) (1988).  The Board also noted that 
there was no evidence of renal cell carcinoma during the year 
following separation from service so the presumption 
regulations of 38 C.F.R. §§ 3.307 and 3.309 were also not for 
application.  Thus, the Board denied the veteran's claim.  In 
support of its decision, the Board noted that the evidence of 
record included the five tissue slides as well as the 
publications submitted by the veteran.  Significantly, the 
Board observed that the April 1988 VA examiner did not 
indicate that the veteran's carcinoma was in any way related 
to the veteran's history of Agent Orange exposure.   
  
Initially, the moving party asserts that the May 1989 
decision relied on federal regulations that were nullified by 
Nehmer v. U.S. Veterans' Admin., 712 F. Supp. 1404, 1407 
(N.D. Cal. 1989).  The United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on 38 C.F.R. § 3.11a(d).  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. 
§ 3.816, that became effective on September 24, 2003.  That 
regulation defines a "Nehmer class member" to include the 
Vietnam veteran who has a covered herbicide disease, to 
include lung cancer.  38 C.F.R. § 3.816(b)(1)(i),(2).  The 
regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. 
§ 3.816(c)(2).  That regulation further states that a claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded. 38 
C.F.R. § 3.816(c)(2).  Otherwise, the effective date of the 
award is determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  38 C.F.R. 
§ 3.816(c)(4).

However, the veteran in the instant matter does not have one 
of the presumptive diseases associated with herbicide 
exposure in Vietnam under 38 C.F.R. § 3.309(e).    He is 
service-connected for renal cell carcinoma, status post right 
radical nephrectomy, albeit based on medical opinions 
associating it with exposure to Agent Orange.  Nevertheless, 
the veteran was granted service connection under a direct 
theory of entitlement, not under the presumptive regulations 
for herbicide exposure.  In other words, the veteran does not 
have a disorder that would allow him to be considered "a 
Nehmer class member" in this case.  Therefore, the veteran's 
claim for a finding of CUE of the May 1989 Board decision 
based on Nehmer I is misplaced as this case did not void the 
May 1989 Board decision as clarified in Nehmer II.  
  
Alternatively, the moving party argues that the RO failed to 
do an analysis of the veteran's kidney tissue samples prior 
to certification to the Board.  Significantly, the moving 
party's representative claims that the hearing officer in the 
September 1988 hearing testimony promised to obtain an 
analysis.  Essentially, the moving party is arguing that the 
RO failed in its duty to assist by not obtaining an analysis 
of the kidney tissue samples.  However, arguments that VA 
failed in its duty to assist a claimant such as failing to 
obtain an adequate or "proper" examination cannot constitute 
the basis for a claim of CUE.  See Hazan v. Gober, 10 
Vet.App. 511, 522 (1997); Russell, 3 Vet.App. at 315 (en 
banc) ("there is . . . no way of knowing what such an . . . 
examination would have yielded . . . , so it could not be 
concluded that it 'would have manifestly changed the 
outcome'").  Thus, in the instant case, any failure in the 
RO's duty to assist a claimant, such as failing to analyze 
tissue samples, cannot constitute the basis for a claim of 
CUE.  

Therefore, the Board finds that the May 1989 Board decision 
was reasonably supported by the evidence then of record and 
that the statutory and regulatory provisions then in effect.  
The Board is unable to find any error of fact or law in that 
decision.  In the absence of any such clear and unmistakable 
error in the May 1989 Board decision, the moving party's 
motion for revocation or reversal of that decision must be 
denied.




ORDER

The motion for revision of the May 1989 Board decision on the 
basis of clear and unmistakable error is denied.  




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



